NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

 IN RE: LF CENTENNIAL LIMITED, FORMERLY
 WHALEN FURNITURE MANUFACTURING, INC.,
                    Appellant
             ______________________

                       2015-1931
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 95/002,169.
                  ______________________

                 Decided: June 29, 2016
                 ______________________

    JOSHUA A. STOCKWELL, Barlow, Josephs & Holmes,
Ltd., Providence, RI, argued for appellant. Also represent-
ed by STEPHEN HOLMES.

    MICHAEL SUMNER FORMAN, Office of the Solicitor,
United States Patent and Trademark Office, Alexandria,
VA, argued for intervenor Michelle K. Lee. Also repre-
sented by THOMAS W. KRAUSE, SCOTT WEIDENFELLER,
SARAH E. CRAVEN.
                ______________________

 Before NEWMAN, SCHALL, and TARANTO, Circuit Judges.
TARANTO, Circuit Judge.
2                              IN RE: LF CENTENNIAL LIMITED




    LF Centennial Ltd. owns U.S. Patent No. 8,079,311,
which describes and claims a kit for support and mount-
ing of a television. The kit provides a user three different
configurations, each of which uses a spine on a console
component for structural support. In an earlier infringe-
ment suit filed against Bell’O International Corp. in the
Southern District of California, LF Centennial (more
precisely, its predecessor Whalen Furniture Manufactur-
ing, Inc.) successfully proposed constructions of the claim
terms “first short spine” and “second long spine” in the
’311 patent, but it did not propose a construction of
“spine,” even as part of the two construed phrases that
include the word. That case settled without any in-
fringement or invalidity determinations.
     In the present inter partes reexamination proceeding
(initiated by Bell’O while the California case was alive),
the examiner rejected claims 1–16 of the ’311 patent for
anticipation or obviousness. On appeal, the Patent Trial
and Appeal Board adopted a construction of “first short
spine” that, in part, borrowed from the construction
adopted in the related district-court litigation and, in
part, added a clarifier that a spine need not be “located at
the center of the back” of the console or be “distinct from a
leg or side panel of the console.” Bell’O Int’l Corp. v.
Whalen Furniture Mfg., Inc., 2014 WL 4925619, at *5
(PTAB Sept. 30, 2014). Based on that construction, the
Board sustained two of the examiner’s rejections cancel-
ling claims 1, 11, 12, and 14–16. Because we agree with
LF Centennial that the Board erred in its construction by
adding the clarifier, we reverse those rejections.
                       BACKGROUND
     The ’311 patent, entitled “Television Support and
Mounting Kit,” discloses a set of pieces for mounting a TV
in three different configurations involving a console. ’311
patent, Abstract. As the specification explains, in the
first configuration, the TV is placed on the top shelf of a
IN RE: LF CENTENNIAL LIMITED                             3



multiple-shelf console. In the second, the TV is attached
to a spine that extends above the top shelf of the console.
And in the third, the TV is mounted on a wall above the
console. All three configurations use a spine that provides
support for the shelves, the first and third calling for a
short spine and the second calling for a long spine. Id.,
col. 2, lines 3–44; id., col. 3, lines 41–55.
    Figure 1 shows the positioning of the long spine 22 in
an embodiment of the second configuration:




    Independent claim 1 recites the spine (either short or
long) and its use in the three mounting configurations:
      1. A flat panel television console and support
   kit for use in a plurality of different user assem-
   bled configurations comprising:
   a flat panel television console assembly including
     upper and lower horizontally extending shelf
4                             IN RE: LF CENTENNIAL LIMITED




     supports, and upper and lower shelves respec-
     tively carried on said upper and lower shelf sup-
     ports, said flat panel television console assembly
     being capable of supporting a flat panel televi-
     sion on an upper surface of said upper shelf;
    a first short spine having a height which extends
      from a floor to said upper shelf support, said
      first short spine forming a structural component
      of said console assembly when said first short
      spine is secured to a said upper and lower shelf
      supports of said console assembly;
    a second long spine, having a height which ex-
     tends from a floor to said upper surface of said
     upper shelf and further extends above said up-
     per surface of said supper [sic] shelf terminating
     in an upper end which provides an elevated
     support for a flat panel television, said second
     long spine forming a structural component of
     said console assembly when said second long
     spine is secured to said console assembly;
    a cantilevered arm extending from said upper end
      of said second long spine;
    a flat panel television mounting assembly on a
     terminal end of said cantilevered arm; and
    an XYZ flat panel television mounting frame,
    said kit being useful in a first configuration
      wherein said first short spine is connected to
      said upper and lower shelf supports to transfer
      weight from the upper and lower shelf supports
      to the floor as a structural component of said
      console assembly, and a flat panel television is
      supported on said upper surface of said upper
      shelf of said console assembly,
IN RE: LF CENTENNIAL LIMITED                               5



    said kit being useful in a second configuration
      wherein a flat panel television is secured to said
      XYZ frame and said XYZ frame is secured to a
      wall above said console assembly, and further
      wherein said first spine is connected to said up-
      per and lower shelf supports as a structural
      component of said console assembly,
    said kit being useful in a third configuration
      wherein a flat panel television is secured to said
      XYZ flat panel television mounting frame, and
      said XYZ flat panel television mounting frame is
      secured to said flat panel television mounting
      assembly at said upper end of said second long
      spine, and said second long spine is secured to
      said console assembly to support said flat panel
      television above said console assembly.
Id., col. 7, line 7, through col. 8, line 3. Dependent claims
add a tilting or pivoting mechanism for the TV and hol-
lowed spines with openings to receive cables. See id., col.
8, lines 4–33 (claims 2–16).
    In December 2011, LF Centennial’s predecessor
Whalen (which we will call LF Centennial) sued Bell’O
and three other defendants in four separate actions in the
Southern District of California, alleging infringement of
the ’311 patent. In December 2012, the district court
construed disputed claim terms for all of the actions in
one consolidated order. In particular, it adopted LF
Centennial’s proposed construction of “first short spine”
as “a component, as described in the claim, having a
length shorter than the [second long] spine.” J.A. 585.
There was no construction of “spine” proposed or adopted.
In July 2013, after claim construction but before any
ruling on infringement or invalidity, the case was settled
and therefore dismissed with prejudice.
    In September 2012, before the district court issued its
claim-construction ruling, Bell’O had filed a request for
IN RE: LF CENTENNIAL LIMITED                               7



The Board found claims 1, 11, and 14 anticipated by
Saxton. As to claims 12, 15, and 16, the Board upheld the
obviousness rejection over Saxton combined with U.S.
Patent No. 7,178,775 to Pfister et al., because Pfister
discloses a tilting mechanism required by those claims. 1
   LF Centennial appeals. We have jurisdiction under
28 U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
    We review de novo the Board’s determination of the
broadest reasonable interpretation of the claim language
where, as here, it is not based on any outside-the-patent
understandings of technical language or other facts. In re
Varma, 816 F.3d 1352, 1359 (Fed. Cir. 2016); see Teva
Pharmaceuticals USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831,
837–38, 841–42 (2015). We conclude, based on the ordi-
nary-language meaning and the specification’s contrast
between a spine and side panels, that the Board’s con-
struction allowing the spine to be a leg or side panel of the
console is unreasonably broad.
    Claim 1 recites the relative heights of the first short
spine and the second long spine, and says that each
“form[s] a structural component of [the] console assembly
when [it] is secured to . . . said console assembly.” ’311
patent, col. 7, lines 16–28. It does not further elaborate
on “spine.” But, as LF Centennial points out, the word
“spine” in its relevant ordinary non-technical meaning for
three-dimensional structures refers to a support structure
that is generally central and at the back. See, e.g., Ran-
dom House Webster’s Unabridged Dictionary 1838 (2d ed.


    1   The PTO does not defend the rejections of claims
11 and 12; it notes that the Board made an error in group-
ing the claims for analysis. We need not address that
error, because we reverse the rejections on an independ-
ent ground.
8                               IN RE: LF CENTENNIAL LIMITED




2001) (defining “spine” as “the spinal or vertebral column;
backbone” or “any backbonelike part”). That meaning
distinguishes it from a side panel or leg, and the intrinsic
record in this case confirms that distinction.
     In particular, the specification plainly distinguishes
between the spine and the side panels. The patent figures
show the spine as a piece distinct from the side panels,
and assign those components different figure numbers.
See, e.g., ’311 patent, fig. 1 (depicting spine 22 and side
panels 48 and 50); id., fig. 3 (depicting short spine 62 and
side panels 48 and 50—with corresponding upper mem-
bers 52 and lower members 58). Figure 4 displays all of
the structural components of the kit, showing (separately)
short spine 62, long spine 22, and side panels 50 and 52.
See id., fig. 4; id., col. 5, lines 36–38, 42–43. And the
specification’s detailed description confirms that the spine
and side panels cannot be equivalent. Referring to Figure
1, it states that the “[s]pine 22, in combination with the
side panels 48 and 50, supports the TV 12 and the shelf
supports 24, 26 and 28.” Id., col. 5, lines 5–6. That lan-
guage clearly treats the spine and side panels as separate
components in saying that the spine is used “in combina-
tion with” the side panels to provide support. In the same
fashion, the discussion accompanying Figure 3 explains
that “the short spine 62 . . . is bolted to the shelf supports
54, 56 and 60 and so cooperates with the side panels 48
and 50 to support weight carried on the upper shelves to
the lower shelf support 60 and the floor on which the
console rests.” Id., col. 5, lines 31–35. Again, the spine
and side panels are separate components that “cooperate
with” each other to provide support. We have not found
or been pointed to a use of the word “spine” in the patent
that contradicts or undermines the clear distinction
between the components.
    To support the Board’s contrary construction, the
Director of the Patent and Trademark Office, as interve-
nor, asks us to hold LF Centennial to the construction
IN RE: LF CENTENNIAL LIMITED                                9



that it proposed—and the district court adopted—in the
prior litigation against Bell’O. But that construction is
not in tension with what LF Centennial proposes here: it
says nothing that contradicts the relevant ordinary non-
technical meaning of “spine” or, specifically, its distinction
from side panels or legs. In the district court, LF Centen-
nial proposed only that “first short spine” means “[a]
component, as described in the claim, having a length
shorter than the [second long] spine,” J.A. 561, and that
“second long spine” means “a component, as described in
the claim, having a length longer than the first short
spine,” J.A. 563. The defendants, in turn, argued that the
first short spine and second long spine cannot be used
together and that the first short spine must be removable.
As the district court explained, the parties’ dispute cen-
tered on “whether the two different spines described in
the claims can be used together.” J.A. 582. Nothing
supporting the Board here was said about the location of
the spines, in relation to the console as a whole or to the
side panels.
     Nor did any post-claim-construction ruling in the
court case turn on any implicit view of “spine” different
from what LF Centennial urges here. In this circum-
stance, there could be no basis for judicial estoppel, which
generally prevents a party from advancing a position that
is “clearly inconsistent” with an earlier position on which
it succeeded. See Zedner v. United States, 547 U.S. 489,
504 (2006); New Hampshire v. Maine, 532 U.S. 742, 750
(2001). Similarly, there could be no basis for issue preclu-
sion, which is limited to issues that were “actually litigat-
ed” and whose resolution was “essential” to the outcome
in the first round of litigation. See B & B Hardware, Inc.
v. Hargis Indus., Inc., 135 S. Ct. 1293, 1303 (2015); Park-
lane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5 (1979);
Restatement (Second) of Judgments § 27 (1982).
    The Director also points to the specification’s descrip-
tion of a short spine in one embodiment as reaching from
10                            IN RE: LF CENTENNIAL LIMITED




the ground to the top of the console. See ’311 patent, col.
2, lines 6–9 (short spine “extends between the floor or
lowest shelf support to the level of the upper most shelf
support”). Because a side panel does the same, the Direc-
tor suggests, a side panel can be a spine. That suggestion
is fallacious: it employs a version of the fallacy of the
undistributed middle, under which the two statements, “a
dog is a four-legged pet” and “a cat is a four-legged pet,”
are asserted to give rise to the inference that a dog is a
cat. A common characteristic of a spine and a side panel
does not allow a conclusion that one can be the other.
    Under the appropriate construction (which applies to
all of the claims), the Board’s anticipation and obvious-
ness rejections must be reversed. The challenger Bell’O,
the examiner, and the Board pointed only to the curved
legs or side panels shown in Figure 8 of Saxton as consti-
tuting the disclosure of a “short spine.” Those compo-
nents were merely identified as the “short spines,”
without elaboration as to Saxton’s teaching to a relevant
skilled artisan. Because we hold that such components
cannot be considered “spines” under the ’311 patent, there
has been no showing of a disclosure or teaching of a “first
short spine” in the prior art of record. We reverse the
anticipation and obviousness rejections based on Saxton
and Pfister.
                       CONCLUSION
    For the foregoing reasons, we reverse the Board’s
rejections of claims 1, 11, 12, and 14–16.
                      REVERSED